                                                                                   FILED
                                                                          2018 Nov-14 AM 09:08
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


               UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ALABAMA
                    SOUTHERN DIVISION

JUAN OZIEL RIOS,                      )
                                      )
     Petitioner,                      )
                                      )
v.                                    )   Case No. 2:15-cv-2008-ACA-JEO
                                      )
DEWAYNE ESTES, Warden, et al.,        )
                                      )
     Respondents.                     )

                          MEMORANDUM OPINION

     The magistrate judge filed his report and recommendation on October

15, 2018, recommending Petitioner’s 28 U.S.C. ' 2254 petition for habeas

corpus relief be denied. (Doc. 13). Although the parties were advised of their

right to file specific written objections within fourteen days, no objections

have been received by the court. Having carefully reviewed and considered

de novo all the materials in the court file, including the report and

recommendation, the courts ADOPTS the magistrate judge’s report and

ACCEPTS the magistrate judge’s recommendation.

     Accordingly, the court ORDERS that Petitioner’s claims for habeas

corpus relief pursuant to 28 U.S.C. ' 2254 are due to be DENIED and this

action DISMISSED WITH PREJUDICE. A certificate of appealability is
due to be DENIED.

    DONE and ORDERED this November 14, 2018.



                          _________________________________
                          ANNEMARIE CARNEY AXON
                          UNITED STATES DISTRICT JUDGE




                              2
